UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7241


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHNNY L. MORGAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:18-cr-00031-IMK-MJA-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny L. Morgan, Appellant Pro Se. Andrew R. Cogar, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny L. Morgan appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review

of the record, we discern no abuse of discretion in the district court’s determination that

the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review

and outlining steps for evaluating compassionate release motions), cert. denied, No. 21-

5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2